                      Case 1:16-cv-01051-GBD Document 214 Filed 07/26/21 Page 1 of 1




                                                 THE CITY OF NEW YORK                                        J. KEVIN SHAFFER
                                                                                                                     Senior Counsel
GEORGIA M. PESTANA
Acting Corporation Counsel
                                               LAW DEPARTMENT                                     Labor & Employment Law Division
                                                      100 CHURCH STREET                                              (212) 356-1105
                                                      NEW YORK, NY 10007                                      jshaffer@law.nyc.gov


                                                                           July 26, 2021

          BY ECF
          Honorable George B. Daniels
          United States District Court
          Southern District of New York
          500 Pearl Street
          New York, New York 10007

                             Re: Alexander Anderson v. New York City Health and Hospital Corp., et ano.,
                                 16 Civ. 1051 (GBD) (KHP)

          Dear Judge Daniels:

                         I am an Assistant Corporation Counsel in the office of Georgia M. Pestana,
          Acting Corporation Counsel of the City of New York, and the attorney assigned to the defense of
          the above-referenced matter. I write this joint letter, on behalf and consent of all parties, at the
          request of the Court, and in anticipation of the pretrial conference scheduled on Wednesday, July
          28, 2021, at 9:45 am, to request that the Court schedule this case for a jury trial as set forth
          below.

                         The parties respectfully request that the Court schedule this case for a jury trial to
          commence: (a) on October 25, 2021, with a final pretrial conference on September 24, 2021; or
          (b) on November 1, 2021, with a final pretrial conference on October 1, 2021. The parties
          further request that their requests to change, proposed voir dire questions, motions in limine, or
          any pretrial memoranda, be filed no later than 30 days prior to the commencement of trial, in
          accordance with the Court’s Individual Rule VI.B. The parties have conferred and presently
          have no additional matters to bring to the Court’s attention in advance of Wednesday’s pretrial
          conference.

                             The parties thank the Court for its consideration of this request.

                                                                           Respectfully submitted,
                                                                           /s/ J. Kevin Shaffer
                                                                           J. Kevin Shaffer
                                                                           Assistant Corporation Counsel

          cc:       Delmas A. Costin (via ECF)
                    Attorney for Plaintiff
